Dear Mr. McCallum:
You have requested an opinion from this office concerning the power of the Lincoln Parish Police Jury to bill and collect service charges for any fire protection district located within Lincoln Parish.  Specifically, you ask the following with respect to the billing and collection of these service charges:
(1)  Can service charges be billed with ad valorem taxes?
      (2)  If so, can payment be accepted for only the ad valorem portion of each bill?
      (3)  If someone does not pay, can the property be seized and sold at a Sheriff's sale?
LSA-R.S. 40:1502.1 gives the Lincoln Parish Police Jury the power to establish and collect service charges for any fire protection district situated wholly within Lincoln Parish.  It provides in relevant part as follows:
      A.(1) . . . the governing authority of any fire protection district situated wholly within the geographical boundaries of Lincoln Parish . . . is [sic] hereby authorized to establish, by majority vote of the members of the authority, a service charge or rates of service charges for each residential or commercial structure for a term not to exceed ten years to be assessed persons owning each such structure, whether occupied or unoccupied, located wholly or partly within the boundaries of the fire protection district, subject to the provisions of Subsection B of this Section.  With respect to your first two questions, there is nothing in the laws or the constitution of Louisiana to prohibit the governing authority of a parish from either billing the service charges along with ad valorem taxes, or from accepting payment for one without the other.  It appears that the legislature has deferred this choice to the individual governing bodies of the respective parishes as a business decision.
Regarding the seizure and sale of property when someone does not pay, the power of the governing authority to do so is dependent upon the circumstances.  LSA-R.S. 40:1502.1C provides as follows:
      C. (1) The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means authorized by law for collection of taxes.
      (2)(a) The governing authority of any such district shall also have the authority to place liens for fire protection service charges upon the structure subject to the charge, upon the building, if any, in which the structure is located if it is owned by the owner of the structure, and upon the lot of ground not exceeding one acre on which the structure is situated if such lot of ground belongs to the person who owns such structure; however, if such structure or building is owned by a lessee of the lot of ground, the lien shall exist only against the lease and shall not affect the owner of the lot. Such lien shall be placed upon property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by the owner of such a request by registered or certified letter. (Emphasis added.)
Thus, as long as the owner of the structure upon which a lien exists and the owner of the building or lot where the structure is located are the same person, the governing authority has the power to seize and sell the property for non-payment.  However, if they are not the same person, a lien may exist only against the leasehold interest and only that leasehold interest may be seized for non-payment.
Trusting this to be of sufficient information, I am
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: GLENN R. DUCOTE Assistant Attorney General